Citation Nr: 1030887	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-18 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the decision to reduce the appellant's nonservice-
connected pension benefits, resulting in an overpayment of 
benefits, was correct.  

2.  Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs nonservice-connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The appellant had active duty from August 1973 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appellant testified at a hearing before the Board at the RO 
in November 2009; the undersigned Acting Veterans Law Judge 
presided.  

In a January 15, 2010 remand, the Board identified the issue as 
one of entitlement to a waiver of the recovery of an overpayment 
of VA nonservice-connected pension benefits.  This was erroneous, 
as the matter has not been developed for appellate review.  
However, as the Board has assumed jurisdiction of this issue, and 
for reasons explained below, this issue is the subject of a 
remand immediately following this decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue of entitlement to a waiver of the recovery of an 
overpayment of VA nonservice-connected pension benefits is 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.




FINDINGS OF FACT

1.  The appellant has been rated permanently and totally disabled 
for VA nonservice-connected pension purposes, from October 2001.  

2.  In April 2005, the RO received records showing the appellant 
had been paid benefits by the Social Security Administration from 
March 2001 that had not been considered previously.  

3.  The appellant was notified in October 2006 that the RO 
proposed to reduce his VA nonservice-connected pension benefit. 

4.  The appellant was notified in April 2007 that his VA 
nonservice-connected pension benefit would be reduced beginning 
in August 2007, effective from November 2001.  


CONCLUSION OF LAW

The appellant's nonservice-connected pension benefit was properly 
reduced.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.271 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

However, VCAA is inapplicable to claims such as the one decided 
herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA, with its expanded duties, is not 
applicable to certain cases, pointing out that the statute at 
issue in such cases (Chapter 53) was not found in Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by VCAA).  

In October 2001, the appellant applied for VA nonservice-
connected disability pension benefits.  In a July 2002 rating 
decision, entitlement to pension benefits was granted, effective 
in October 2001.  In a July 2002 letter, the appellant was 
notified of the award of improved pension benefits and his rate 
of payment, including a copy of VA Form 21-8768.  Those documents 
advised him that he was obligated to provide prompt notice of any 
change in income or net worth or dependency status and that a 
failure to provide such would result in the creation of an 
overpayment which would be subject to recovery.  They further 
stated that when reporting income, the total amount and source of 
all income received, including Social Security benefits, should 
be reported.  

A July 2003 RO letter to the appellant advised him of changes to 
his VA pension pursuant to receipt of his 2002 Eligibility 
Verification Report.  That letter also notified the appellant of 
his responsibilities, including informing VA right way of any 
changes in his or his dependents' income, including Social 
Security benefits.  

In conjunction with an unrelated appeal, records compiled 
regarding the appellant's application for Social Security 
Administration (SSA) disability benefits were received by VA in 
April 2005.  Those records showed that the appellant had been 
found to be entitled to SSA disability benefits.  Subsequently, 
the RO received a report from SSA indicating that the appellant 
had been paid monthly SSA benefits from March 2001.  

In October 2006, the RO wrote the appellant, advising him that VA 
proposed to reduce his VA pension award beginning in November 
2001 in light of his additional SSA income for that period.  He 
was also advised that the reduction would result in an 
overpayment of VA benefits that had been paid to him.  The letter 
provided the appellant 60 days in which to submit additional 
evidence regarding the proposed reduction in his pension benefit.  
A report of the appellant's medical expenses in 2006 was received 
in December 2006.  No other evidence concerning the proposed 
reduction was received.  

The appellant testified at a Board hearing in November 2009 that 
he had listed his SSA benefits on a form he sent to the RO, 
although he did not indicate when the form was submitted.  The 
record shows that an Income-Net Worth and Employment statement 
was received from the appellant in December 2001 and an Improved 
Pension Eligibility Verification Report was received in December 
2002.  On both of those forms, the appellant specifically 
indicated that he and his spouse had no Social Security income.  
He did list monthly Social Security income of $179.85 on a 
Financial Status Report that was received in June 2007, however.  

Entitlement to payment of nonservice-connected pension benefits 
is based on income received from all sources, including SSA 
benefits, except for types of income that are specifically 
excluded.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.271 
(2009).  The appellant's pension benefit had been determined 
based on income reported by him that did not include SSA 
benefits.  

The law states that a pension benefit is to be reduced by the 
amount of the claimant's annual income.  See 38 U.S.C.A. § 1521.  
Therefore, consideration of the additional, previously unreported 
SSA income resulted in a reduction of the calculated pension 
benefit.  Further, because the appellant had received monetary 
benefits in excess of the amount to which he was entitled, an 
overpayment was created.  See 38 C.F.R. § 1.962 (2009).  

Accordingly, the Board finds that VA acted in accordance with the 
law in reducing the appellant's VA pension benefit.  VA notified 
the appellant that receipt of SSA benefits would affect his VA 
disability pension benefits.  Written notification is considered 
adequate even if he did not actually read the notification 
because that was his responsibility, not VA's.  The appellant was 
clearly told of the proposed action.  He was told that although 
VA would continue payments for 60 days (as he was permitted this 
amount of time to submit evidence if the action being taken by VA 
was improper), he should request adjustment if he was not due the 
SSA payments.  The appellant was told exactly what steps to take 
if he was not entitled to the SSA payments.  He was told of the 
circumstances under which he was not entitled to the benefits.  
The appellant failed to take proper action.  

In sum, the Board concludes that the appellant's VA nonservice-
connected pension benefit was properly reduced due to his 
unreported receipt of SSA benefits.  In this case, the law, not 
the evidence, is dispositive, and the Board must deny the claim.  
See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The decision to reduce the appellant's nonservice-connected 
pension benefits, resulting in an overpayment of benefits, was 
correct, and the appeal is denied.  


REMAND

The Veteran requested waiver of recovery of the above overpayment 
in a May 2007 communication with the RO.  In letter denials dated 
in August 2007 and December 2007 the Veteran was notified that 
his request for a waiver of recovery of the overpayment had been 
denied.  In a November 2007 statement, the Veteran discussed his 
financial hardship, which is accepted as a notice of disagreement 
to the denial of waiver.  The letter was returned to the Veteran 
in November 2007, however, because it had not been signed, and 
the RO explained that the Veteran must sign the document before 
it could be accepted.  A copy of the letter is of record, re-
dated in December 2007, with a signature by the Veteran that 
appears to match other signatures that are already of record, 
including previous VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative dated in 2006.  

As such, the Veteran has submitted a timely notice of 
disagreement to the December 2007 denial of waiver of the 
overpayment.  As the RO has not yet issued a statement of the 
case, the Board is obligated to remand this issue.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999)

Accordingly, the case is remanded for the following actions:

The RO must issue a statement of the case, 
as well as notification of the Veteran's 
appellate rights, on the issue of 
entitlement to a waiver of the recovery of 
an overpayment of VA nonservice-connected 
pension benefits.  The Veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal to the 
December 2007 letter denial of waiver must 
be filed. 38 C.F.R. § 20.202 (2009).  If 
the Veteran perfects an appeal as to this 
issue, the case must be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


